              CASE 0:19-cv-02711-WMW-LIB Doc. 65 Filed 02/08/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

 STEPHEN PHILLIPS and MARY
 TOURVILLE-PHILLIPS, On behalf of                     Case No.: 19-cv-02711-WMW-LIB
 themselves and all others similarly
 situated,
                                                      PARTIES’ UNOPPOSED JOINT
  Plaintiffs,                                         MOTION TO CONTINUE THE
 v.                                                   STAY OF THE PROCEEDINGS
                                                      PENDING MEDIATION
 CALIBER HOME LOANS,
                   Defendant.


         Plaintiffs Stephen Phillips and Mary Tourville-Phillips (“Plaintiffs”) and Defendant

Caliber Home Loans, Inc. (“Caliber”) (together, the “Parties”) respectfully file this

Unopposed Joint Motion to Continue the Stay of the Proceedings Pending Mediation.

         As set forth in the Parties’ Unopposed Joint Motion to Vacate the Scheduling Order

and Stay Proceedings Pending Mediation (Dkt. No. 62), the parties desire to try to mediate

a settlement of Plaintiffs’ claims. The parties’ mediation has been rescheduled for

Wednesday, March 31, 2021. In order to avoid unnecessary expenses while the parties

engage in mediation that might conserve the parties’ resources and promote judicial

economy, the parties request a continuance of the stay of the proceedings.

         The parties propose filing a status report with the Court on Friday, April 9, 2021,

advising the Court on the status of their mediation. Should the efforts to resolve this case

prove unsuccessful, the parties will propose an amended scheduling order for the Court’s

consideration.


151416501.1
              CASE 0:19-cv-02711-WMW-LIB Doc. 65 Filed 02/08/21 Page 2 of 3




Dated: February 8, 2021                  Respectfully submitted,

                                         By: s/ E. Lee Lowther III
                                         CARNEY BATES & PULLIAM, PLLC
                                         E. Lee Lowther III (admitted pro hac vice)
                                         llowther@cbplaw.com
                                         Randall K. Pulliam (admitted pro hac vice)
                                         rpulliam@cbplaw.com
                                         Hank Bates (admitted pro hac vice)
                                         hbates@cbplaw.com
                                         519 W. 7th St.
                                         Little Rock, AR 72201
                                         Telephone: (501) 312-8500
                                         Facsimile: (501) 312-8505

                                         Daniel E. Gustafson (#202241)
                                         dgustafson@gustafsongluek.com
                                         David Goodwin (#386715)
                                         dgoodwin@gustafsongluek.com
                                         Mickey Stevens (#398549)
                                         mstevens@gustafsongluek.com
                                         GUSTAFSON GLUEK PLLC
                                         220 South Sixth Street #2600
                                         Minneapolis, MN 55402
                                         Telephone: (612) 333-8844

                                         James L. Kauffman (admitted pro hac vice)
                                         jkauffman@baileyglasser.com
                                         BAILEY & GLASSER, LLP
                                         1055 Thomas Jefferson Street, Suite 540
                                         Washington, DC 20007
                                         Telephone: (202) 463-2101

                                         Elizabeth Ryan (admitted pro hac vice)
                                         eryan@baileyglasser.com
                                         BAILEY & GLASSER, LLP
                                         99 High Street, Suite 304
                                         Boston, MA 02110
                                         Telephone: (617) 439-6730

                                         Counsel for Plaintiffs Stephen Phillips And
                                         Mary Tourville-Phillips



151416501.1
              CASE 0:19-cv-02711-WMW-LIB Doc. 65 Filed 02/08/21 Page 3 of 3




                                         /s/ Christopher J. Knapp
                                         Christopher J. Knapp
                                         BARNES & THORNBURG LLP
                                         225 South 6th Street, Suite 2800
                                         Minneapolis, MN 55402-4662
                                         Telephone: 612.367-8774
                                         Christopher.Knapp@btlaw.com

                                         Kristine E. Kruger
                                         PERKINS COIE LLP
                                         1201 Third Avenue Suite 4900
                                         Seattle, WA 98101-3099
                                         Telephone: (206) 359-3111
                                         KKruger@perkinscoie.com

                                         Thomas Abbott
                                         PERKINS COIE LLP
                                         505 Howard Street Suite 1000
                                         San Francisco, CA 94105
                                         Telephone: (415) 344-7099
                                         TAbbott@perkinscoie.com

                                         Attorneys for Defendant
                                         Caliber Home Loans, Inc.




151416501.1
